DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/9/2020. Claims 1-2, 4-21, and 23 are pending in the case. Claims 1 and 17-18 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-18 and 21-23   are rejected under 35 U.S.C. 103 as being unpatentable over Senanayake et al. (US 2013/0311411 A1, Senanayake) in view of Lin et al. (US 10467029 B1, hereinafter Lin), and Galley et al. (US 2016/0352656 A1, hereinafter Galley).

claim 1, Senanayake teaches a method, comprising: identifying, by a client device, an electronic communication, the electronic communication including content that comprises natural language content (“user interface and applications software 218 include…calendars,… communication application (e.g., email applications, phone, text messaging, and voice/natural language interfaces)” paragraph 0035), and 
the electronic communication being received at the client device via a network interface of the client device, or being formulated at the client device via at least one user interface input device of the client device (“The illustrative display 800 is a display screen of a computing device.  The display 800 includes a portion 810 that displays information relating to a prior or current interaction with the computing device (e.g., a calendar appointment)” paragraph 0104);  
processing, by the client device, the input using the trained machine learning model to generate a predicted interaction value (“The current interaction context may relate to at least one interaction with the at least one current software application, and the method may include comparing the at least one interaction with a stored interaction model that includes data relating to a plurality of interactions with software applications.  The interaction model may include data relating to a plurality of interaction patterns, which may include at least one of pre-defined interaction patterns, learned interaction patterns generated by a computerized algorithmic learning process, and a plurality of user-specific interactions observed by the computing device.” Paragraph 0007); 
the predicted interaction value indicating a likelihood of interaction with an application accessible to the client device (“the interactive representations 150 may be 
wherein the application is in addition to an electronic communication 
application via which the electronic communication is formulated, or via which 
the electronic communication is rendered after being received (“predicting a plurality of interactions with the computing device based on the current interaction context, where at least one of the predicted interactions involves a different software application than the current software application.” Paragraph 0006);  
determining, by the client device and based on the predicted interaction value, whether to present a selectable interface element via a display of the client device (“determine how to present the representations 150 based on the current interaction context” paragraph 100), 
wherein the selectable interface element, when selected via user interface input at the client device, causes interaction with the application to provide at least part 
of the content of the electronic communication to the application (“The first representation 814 listed in left-to-right order embodies an interaction that involves using a mobile device application to find a restaurant that has a table available for a party of three on the date indicated in the calendar appointment (where the "party of three" input is derived from the list of attendees on the calendar appointment)” paragraph 0105);  

updating, by the client device, trained parameters of at least part of the trained machine learning model based on whether any interaction occurred with the application on the basis of the electronic communication(“likelihood scores or probabilities associated with interaction patterns or templates stored in the knowledge store 122 and/or learned interactions stored in the knowledge store 126 may be updated based on the selection (or lack thereof) made by the user at block 514,” paragraph 0110);;  and
 using, by the client device, the trained machine learning model with the updated trained parameters in determining whether to present an additional selectable interface element for an additional electronic communication received or formulated at the client device (“Following block 518, the illustrative method 500 returns to block 510, where interaction acceleration may be performed based on the new current interaction context, which may include interaction(s) that occurred at block 518 and/or other interactions monitored by the system 100.” Paragraph 0110).
Senanayake does not appear to expressly teach the trained machine learning model to generate a predicted interaction value. 
Lin teaches the trained machine learning model to generate a predicted interaction value (“an application has a dynamic menu bar displayed in the application 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise the trained machine learning model to generate a predicted interaction value, and the predicted interaction value indicating a likelihood of interaction with an application, accessible to the client device, on the basis of the electronic communication. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user.
applying, by the client device, as at least part of first input to a first portion of a trained machine learning model that is stored locally at the client device:
	Senanayake does not appear to expressly teach applying, by the client device, as at least part of first input to a first portion of a trained machine learning model that is stored locally at the client device;
at least part of the natural language content of the electronic communication;
determining, by the client device, one or more additional input features
applying, by the client device, as at least part of second input to a second portion of the trained machine learning model stored locally at the client device:

the interaction with the application being on the basis of the electronic communication.
Galley teaches applying, by the client device, as at least part of first input to a first portion of a trained machine learning model that is stored locally at the client device (“The neural network 322 encodes past 
message-response information in a hidden continuous representation.” Paragraph 0096);
at least part of the natural language content of the electronic communication (message-response, fig. 3);
determining, by the client device, one or more additional input features (“A context-message-response triple is a user generated message, a response to that message, and a conversational context associated with that message and response” paragraph 0104);
applying, by the client device, as at least part of second input to a second portion of the trained machine learning model stored locally at the client device (Machine Learning Model 324, Neural Network, Fig. 3)- “the machine learning model 324 is trained on a subset of context-message-response triple data” paragraph 0112):
at least one of the one or more additional input features; processing, by the client device, the first and second input using the trained machine learning model to generate a predicted interaction value (“response generation engine 318 includes a 

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise applying, by the client device, as at least part of first input to a first portion of a trained machine learning model that is stored locally at the client device; at least part of the natural language content of the electronic communication; determining, by the client device, one or more additional input features; applying, by the client device, as at least part of second input to a second portion of the trained machine learning model stored locally at the client device: at least one of the one or more additional input features; processing, by the client device, the first and second input using the trained machine learning model to generate a predicted interaction value, and the interaction with the application being on the basis of the electronic communication. One would have been motivated to make such a combination “to generate responses that are context-sensitive and more accurate, appropriate, and pertinent to a user message that previous response generation systems.” Galley, Paragraph 0116.

As to dependent claim 2, Senanayake teaches the method of claim 1, Senanayake does not appear to expressly teach wherein the trained machine learning model includes a first portion and a second portion, and wherein processing the first input using the trained machine learning model comprises processing the at least part of the natural language content first input using the first portion to generate first portion 
updating the second portion of the trained machine learning model without updating the first portion. 
Galley teaches wherein the trained machine learning model includes a first portion and a second portion, and wherein processing the first input using the trained machine learning model comprises processing the at least part of the natural language content first input using the first portion to generate first portion intermediary output, and processing the first portion intermediary output using the second portion (“The neural network 322 encodes past message-response information in a hidden continuous representation” paragraph 0096, Fig. 3 Machine Learning Model 324- Neural Network 322)., and wherein updating the trained parameters of the at least part of the trained machine learning model comprises: 
updating the second portion of the trained machine learning model without updating the first portion ( second portion updated - Fig. 3 Machine Learning Model 324- Neural Network 322. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise wherein the trained machine learning model includes a first portion and a second portion, and wherein processing the first input using the trained machine learning model comprises processing the at least part of the natural language content first input using the first portion to generate first portion intermediary output, and 

As to dependent claim 8, Senanayake teaches the method of claim 1, Senanayake does not appear to expressly teach wherein updating the trained parameters of the at least part of the trained machine learning model based on whether any interaction occurred with the at least one application on the basis of the electronic communication comprises: 
determining a gradient based on whether any interaction occurred, and based on the predicted interaction value;  
updating the trained parameters based on backpropagation of the gradient over the at least part of the trained machine learning model. 
 	Lin teaches determining a gradient based on whether any interaction occurred, and based on the predicted interaction value; updating the trained parameters based on backpropagation of the gradient over the at least part of the trained machine learning model (“if the user has not used an application for a threshold amount of time, then a corresponding frequency of certain interaction types may be increased, such that they are determined to be "more likely" to be used.  In one embodiment, this may be 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise determining a gradient based on whether any interaction occurred, and based on the predicted interaction value; updating the trained parameters based on backpropagation of the gradient over the at least part of the trained machine learning model. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user.

 As to dependent claim 9, Senanayake teaches the method of claim 1, Senanayake further teaches wherein processing the first and second input using the trained machine learning model is further to generate an additional predicted interaction value, the additional predicted interaction value indicating a likelihood of interaction with an additional application, accessible to the client device, on the basis of the electronic communication (“the user's responses to the options presented at block 514 are analyzed by the system 100 in order to adaptively modify one or more aspects of the interaction model 120.” paragraph 0110).

claim 10,  Senanayake teaches the method of clam 1, Senanayake further teaches wherein determining whether any interaction with the application on the basis of the electronic communication occurs, is in response to the other user interface input provided at the client device, and wherein the other user interface input comprises pasting or typing at least some of the natural language input into the application (“The display 800 includes a portion 810 that displays information relating to a prior or current interaction with the computing device (e.g., a calendar appointment)” paragraph 0104 “the representation 814 embodies the speculative execution of the "Find Restaurant" mobile application using the calendar appointment data as inputs.” Paragraph 0105). 
 
As to dependent claim 11, Senanayake teaches the method of claim 1, Senanayake further teaches wherein the electronic communication application is a messaging application (“the system's activity of receiving a new email message” paragraph 0113), and wherein the application is a calendar application, a notes application, or a reminder application (“some examples of interactions that can be speculatively executed include conducting an online search (e.g., using an Internet search engine or a local search mechanism such as a document search or email "find" feature), following a URL, inserting data into appropriate fields of a fill-in form, opening an email message or document, launching a software application, and/or others.  For instance, speculative execution may include automatically preparing a suggested reply to an email message or filling out an online form.” Paragraph 0095). 
 
claim 12, Senanayake teaches the method of claim 1, Senanayake teaches the method further comprising: 
generating, based on processing of tokens of the natural language content using a separate trained machine learning model, the at least part of the content of the electronic communication to provide to the application, wherein the at least part of the 
content is a subset of the content (Fig. The display 800 includes a portion 810 that displays a calendar appointment, including three attendees, date, subject); and 
based on the at least part of the content being generated using the separate trained machine learning model: 
causing selection of the selectable interface element to cause the interaction 
with the application to provide the at least part of the content to the application (“The first representation 814 listed in left-to-right order embodies an interaction that 
involves using a mobile device application to find a restaurant that has a table available for a party of three on the date indicated in the calendar appointment (where the "party of three" input is derived from the list of attendees on the calendar appointment).  In other words, the representation 814 embodies the speculative execution of the "Find Restaurant" mobile application using the calendar appointment data as inputs.” Paragraph 0105). 
 
As to dependent claim 13, Senanayake teaches the method of claim 12, Senanayake teaches the method further comprising: incorporating at least a segment of the at least part of the content into the selectable interface element (element 814, 816, and 818 including part of the information displayed in portion 810 of the display 800). 

As to dependent claim 14, Senanayake teaches the method of claim 12, Senanayake further teaches wherein causing the interaction with the application to provide the at least part of the content to the application comprises causing the at least part of the content to be communicated to the application utilizing an application programming interface of the application (“FIG. 2, an illustrative embodiment 200 of the system 100 includes a computing device having hardware 212…framework/middleware 216 (e.g., application programming interfaces or APIs, object libraries, etc.), and user interface and applications software 218.” Paragraph 0035). 
 
As to dependent claim 15, Senanayake teaches the method of claim 1, Senanayake further teaches wherein the electronic communication is received at the client device via the network interface, and wherein the electronic communication application is a messaging application (“the system's activity of receiving a new email message” paragraph 0113). 
 
As to dependent claim 16,  Senanayake teaches the method of claim 1, Senanayake further teaches wherein the electronic communication is formulated at the client device via at least one user interface input device of the client device, and wherein the at least part of the natural language content is received on a token-by-token basis via a keyboard apication that renders an electronic keyboard via which the electronic communication is formulated (“physically contacting a keyboard, keypad, 

As to independent claim 17, Senanayake teaches a method, comprising:
identifying, by a client device, an electronic communication the electronic communication including content that comprises natural language content (“user interface and applications software 218 include…calendars,… communication application (e.g., email applications, phone, text messaging, and voice/natural language interfaces)” paragraph 0035), and
the electronic communication being received at the client device via a network interface of the client device, or being formulated at the client device via at least one user interface input device of the client device (“The illustrative display 800 is a display screen of a computing device.  The display 800 includes a portion 810 that displays information relating to a prior or current interaction with the computing device (e.g., a calendar appointment)” paragraph 0104);  
determining, by the client device, whether any interaction occurs with an application on the basis of the electronic communication (“predicting a plurality of interactions with the computing device based on the current interaction context, where at least one of the predicted interactions involves a different software application than the current software application.” Paragraph 0006),
wherein the application is in addition to an electronic communication application via which the electronic communication is formulated, or via which the electronic communication is rendered after being received (“predicting a plurality of interactions 
updating, by the client device, trained parameters of at least part of a trained machine learning model based on whether any interaction occurred with the application on the basis of the electronic communication (“likelihood scores or probabilities associated with interaction patterns or templates stored in the knowledge store 122 and/or learned interactions stored in the knowledge store 126 may be updated based on the selection (or lack thereof) made by the user at block 514,” paragraph 0110), wherein updating the trained parameters comprises:
using, by the client device, the trained machine learning model with the updated trained parameters in determining whether to present an additional selectable interface element for an additional electronic communication received or formulated at the client device (“Following block 518, the illustrative method 500 returns to block 510, where interaction acceleration may be performed based on the new current interaction context, which may include interaction(s) that occurred at block 518 and/or other interactions monitored by the system 100.” Paragraph 0110).
Senanayake does not appear to expressly teach determining a gradient based on whether any interaction occurred with the application on the basis of the electronic communication, and based on a prediction value generated based on processing of features, of the electronic communication, using the trained machine learning model, and backpropagating the gradient over at least a portion of the trained machine learning model.

determining a gradient based on whether any interaction occurred with the application on the basis of the electronic communication, and based on a prediction value generated based on processing of features, of the electronic communication, using the trained machine learning model, and backpropagating the gradient over at least a portion of the trained machine learning model (“if the user has not used an application for a threshold amount of time, then a corresponding frequency of certain interaction types may be increased, such that they are determined to be "more likely" to be used.  In one embodiment, this may be accomplished by modifying a frequency associated with a certain interaction type, according to the action data; for example, increasing it, such that when a determination of the "most likely" interaction types is made, then those certain interaction types may be found to be within a threshold range wherein they are selected to be displayed in the dynamic menu bar 108” Col. 5 line 38-49).

Galley teaches backpropagating the gradient over at least a portion of the trained machine learning model (“The neural network 322 encodes past message-response information in a hidden continuous representation.” Paragraph 0096, Fig. 3 macine learning model 324).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake and Lin to comprise backpropagating the gradient over at least a portion of the trained machine learning model. One would have been motivated to make such a combination “to generate responses that are context-sensitive and more accurate, appropriate, and pertinent to a user message that previous response generation systems.” Galley, Paragraph 0116.

As to independent claim 18, Senanayake teaches a method performed by one or more processors of a client device, comprising:
identifying, by a client device, an electronic communication, the electronic communication including content that comprises natural language content (“user 
the electronic communication being received at the client device via a network interface of the client device, or being formulated at the client device via at least one user interface input device of the client device (“The illustrative display 800 is a display screen of a computing device.  The display 800 includes a portion 810 that displays information relating to a prior or current interaction with the computing device (e.g., a calendar appointment)” paragraph 0104);
processing, by the client device, the input using the trained machine learning model to generate a predicted interaction (“The current interaction context may relate to at least one interaction with the at least one current software application, and the method may include comparing the at least one interaction with a stored interaction model that includes data relating to a plurality of interactions with software applications.  The interaction model may include data relating to a plurality of interaction patterns, which may include at least one of pre-defined interaction patterns, learned interaction patterns generated by a computerized algorithmic learning process, and a plurality of user-specific interactions observed by the computing device.” Paragraph 0007),
the predicted interaction value indicating a likelihood of interaction with an application, accessible to the client device, on the basis of the electronic communication (“the interactive representations 150 may be presented more prominently (in terms of, e.g., ordering, location, sizing, highlighting, color, etc.) than others to reflect a likelihood of the corresponding predicted interaction being desired by the user” paragraph 0100),

determining, by the client device based on the predicted interaction value, to present a selectable interface element via a display of the client device (“determine how to present the representations 150 based on the current interaction context” paragraph 100);
causing selection of the selectable interface element to cause the interaction with the application to provide the at least part of the content to the application (predicted elements 812-818); and
in response to selection of the selectable interface element, interfacing with the application to provide at least part of the content of the electronic communication to the application (selection element 812-818 executes an interface).
Galley teaches applying, by the client device, as at least part of input to a trained machine learning model that is stored locally at the client device (Machine Learning Model 324, Neutral Network 322):
tokens of the natural language content of the electronic communication (conversation history data 312);
generating, based on processing of the tokens of the natural language content of the electronic communication using a separate trained machine learning model, at least part of content of the electronic communication to provide to the application, wherein the at least part of the content is a subset of the content of the electronic communication;

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise applying, by the client device, as at least part of input to a trained machine learning model that is stored locally at the client device; generating, based on processing of the tokens of the natural language content of the electronic communication using a separate trained machine learning model, at least part of content of the electronic communication to provide to the application, wherein the at least part of the content is a subset of the content of the electronic communication; and based on the at least part of the content being generated using the separate trained machine learning model. One would have been motivated to make such a combination “to generate responses that are context-sensitive and more accurate, appropriate, and pertinent to a user message that previous response generation systems.” Galley, Paragraph 0116.
Senanayake does not appear to expressly teach the trained machine learning model to generate a predicted interaction value. 
Lin teaches the trained machine learning model to generate a predicted interaction value (“an application has a dynamic menu bar displayed in the application GUI that is modified based on a prediction of what the user will want to do next in the application, given the interaction history data.  In one embodiment, application GUI features are displayed according to whether their use meets or exceeds some minimum 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake and Galley to comprise the trained machine learning model to generate a predicted interaction value, and the predicted interaction value indicating a likelihood of interaction with an application, accessible to the client device, on the basis of the electronic communication. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user; applying, by the client device, as at least part of first input to a first portion of a trained machine learning model that is stored locally at the client device.

As to dependent claim 21, Senanayake teaches the method of claim 18, Senanayake further teaches wherein processing the input using the trained machine learning model is further to generate an additional predicted interaction value, the additional predicted interaction value indicating a likelihood of interaction with an additional application, accessible to the client device, on the basis of the electronic communication (“the user's responses to the options presented at block 514 are analyzed by the system 100 in order to adaptively modify one or more aspects of the interaction model 120.” paragraph 0110), and further comprising:


As to dependent claim 23, Senanayake teaches the method of claim 18, Senanayake does not appear to expressly teach wherein generating the at least part of the content of the electronic communication to provide to the application is contingent on determining that the predicted interaction value satisfies a threshold. 
Lin teaches wherein generating the at least part of the content of the electronic communication to provide to the application is contingent on determining that the predicted interaction value satisfies a threshold (“an application has a dynamic menu bar displayed in the application GUI that is modified based on a prediction of what the user will want to do next in the application, given the interaction history data.  In one embodiment, application GUI features are displayed according to whether their use meets or exceeds some minimum threshold.  For example, in one embodiment, if the data indicates that a user, after beginning a new session with the application, utilizes "Feature A" 73% of the time and "Feature B" 25% of the time, then the dynamic menu 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise i wherein generating the at least part of the content of the electronic communication to provide to the application is contingent on determining that the predicted interaction value satisfies a threshold. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user.

Claim 19 reflects a method embodying the limitations of claim 2, therefore the claim is rejected under similar rationale.

Claims  4-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senanayake et al. (US 20130311411 A1, Senanayake) in view of Lin et al. (US 10467029 B1, hereinafter Lin), Galley et al. (US 20160352656 A1, hereinafter Galley), and Man et al. (US 2015/0032366 A1, hereinafter Man).

As to dependent claim 4, Senanayake teaches the method of claim 1, Senanayake does not appear to expressly teach wherein the one or more additional features are determined based on at least one of: 
sensor data from one or more sensors of the client device;  and 

Man teaches wherein the one or more additional features are determined based on at least one of: 
sensor data from one or more sensors of the client device (GPS 19);  and 
application data related to the electronic communication application via which the electronic communication is formulated, or via which the electronic communication is rendered in response to being received (“the mobile application (16) is operable to obtain its current location information (for example by accessing GPS functionality (19) of the mobile device (20)” paragraph 0045). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise wherein the one or more additional features are determined based on at least one of: sensor data from one or more sensors of the client device;  and application data related to the electronic communication application via which the electronic communication is formulated, or via which the electronic communication is rendered in response to being received. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user.

As to dependent claim 5, Senanayake teaches the method of claim 4, Senanayake does not appear to expressly teach wherein the one or more additional features are determined based on the sensor data from the one or more sensors of the 
Man teaches wherein the one or more additional features are determined based on the sensor data from the one or more sensors of the client device, and wherein the one or more sensors include at least one of a positional sensor, an accelerometer, and an inertial measurement unit (Fig. 1a, the mobile application (16) is operable to obtain its current location information (for example by accessing GPS functionality (19)). 
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise wherein the one or more additional features are determined based on the sensor data from the one or more sensors of the client device, and wherein the one or more sensors include at least one of a positional sensor, an accelerometer, and an inertial measurement unit. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user.

As to dependent claim 6, Senanayake teaches the method of claim 5, Senanayake does not appear to expressly teach wherein the one or more additional features include a predicted status, of a user of the client device, that is predicted based on the sensor data. 
Man teaches wherein the one or more additional features include a predicted status, of a user of the client device, that is predicted based on the sensor data (“predicting the filtered content that will be most relevant to the user, based on one or 
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise wherein the one or more additional features include a predicted status, of a user of the client device, that is predicted based on the sensor data. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user.

As to dependent claim 7, Senanayake teaches the method of claim 1, Senanayake does not appear to expressly teach wherein the one or more additional features are determined based on one or more current temporal indications. 
Man teaches wherein the one or more additional features are determined based on one or more current temporal indications (“the adaptation of content based on user feedback will depend on a number of factors such as time of day, day of week, month of year” paragraph 0082).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake to comprise wherein the one or more additional features are determined based on one or more current temporal indications. One would have been motivated to make such a combination to provide a set of the most likely actions to be taken by a user.

claim 20, Senanayake teaches the method of claim 19, Man teaches the method further comprising: determining, by the client device, one or more additional features; applying, by the client device, the one or more additional features to the second portion of the trained machine learning model as an additional part of the input to the trained machine learning model;
wherein processing the input using the trained machine learning model further comprises processing the one or more additional features using the second portion.
Man teaches determining, by the client device, one or more additional features (location of a user determined, paragraph 0078);
applying, by the client device, the one or more additional features to the second portion of the trained machine learning model as an additional part of the input to the trained machine learning model; wherein processing the input using the trained machine learning model further comprises processing the one or more additional features using the second portion (“the filtered content is obtained by the content filtering engine, and then additional filtering operations are enabled by the content prediction engine based on predicting the filtered content that will be most relevant to the user, based on one or more of the following factors: (A) exact user location, driving direction and destination (if destination is unknown then the system predicts destination based on past driving history logged to the profile); (B) the user's past routes to the destination... he content prediction engine is operable to determine a subset of the filtered content that it is predicted will be of interest to the user, and this content is delivered to the user” paragraph 0078).

Senanayake does not appear to expressly teach the training machine learning model comprise second portion. However, Galley teaches the training machine learning model comprise second portion (Fig. 3 Machin learning model 324 – Neutral Network 322).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Senanayake and Lin to comprise the training machine learning model comprise second portion. One would have been motivated to make such a combination “to generate responses that are context-sensitive and more accurate, appropriate, and pertinent to a user message that previous response generation systems.” Galley, Paragraph 0116.



Response to Arguments
Applicant’s arguments have been considered but are moot in view of the rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171